Matter of Cindy M. v Marisol M. (2022 NY Slip Op 00506)





Matter of Cindy M. v Marisol M.


2022 NY Slip Op 00506


Decided on January 27, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 27, 2022

Before: Kern, J.P., Kennedy, Scarpulla, Mendez, Shulman, JJ. 


Docket No. O-10788-20 Appeal No. 14827 Case No. 2021-00899 

[*1]In the Matter of Cindy M., Petitioner-Appellant,
vMarisol M., Respondent-Respondent.


Law Office of Thomas R. Villecco, P.C., Jericho (Thomas R. Villecco of counsel), for appellant.

Order, Family Court, Bronx County (Leticia M. Ramirez, J.), entered on or about March 2, 2021, which denied petitioner's family offense petition seeking an order of protection, on behalf of her child, Destiney M., against respondent, unanimously affirmed, without costs.
Application by petitioner's counsel to withdraw as counsel is granted (see Anders v California , 386 US 738 [1967]; People v Saunders , 52 AD2d 833 [1st Dept 1976]). A review of the record shows that there are no nonfrivolous issues which could be raised on appeal. The evidence fails to show that respondent's actions or inactions could
support a finding that she committed reckless endangerment or disorderly conduct (see  Family Ct Act § 812; Penal Law §§ 120.20; 240.20). THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: January 27, 2022